RAYFIEL, District Judge.
This is a motion for summary judgment in favor of the plaintiff for three times the amount of excess rents collected iby the defendants from tenants occupying apartments in the premises known as 150 Green-way Terrace, Forest Hills, New York, and for an order enjoining the defendants from demanding or receiving from any of the tenants in said building rent in excess of the maximum legal rentals. The parties have stipulated as to the facts, which, I am satisfied, are substantially similar to the facts in the case of Woods v. Forest Hills South, Inc., et al., 2 cir., 172 F.2d 147, wherein the court found that the garage facilities were a service furnished in connection with the use and occupancy of the housing accommodations.
*356I find that the defendants have received more than the maximum legal rent from all of the tenants who have been required to pay increased rent for the use of garage space, except the tenant Bennett, occupying apartment 67E. I find, however, that such receipt of excessive rent has not been wilful. The defendants will therefore be directed to refund to the tenants entitled thereto all excess rents collected from them.
The plaintiff is entitled to injunctive relief as prayed for in the complaint.
Submit, on notice, decree in conformity herewith.